ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_07_EN.txt.                                                                          543




             DECLARATION OF JUDGE BENNOUNA

[Translation]

   I have voted in favour of the operative part of the Judgment and, sub-
ject to the limits expressed therein, I am of the opinion that the Court has
jurisdiction to entertain Croatia’s Application on the merits. However, I
do not agree with all of the reasoning on which the Court bases its deci-
sion upholding its jurisdiction ratione personae in this case. This is par-
ticularly true of the whole part of the Judgment which draws on the
jurisprudence initiated by the Permanent Court of International Justice
in the Mavrommatis Palestine Concessions (Judgment No. 2, 1924,
P.C.I.J., Series A, No. 2, p. 34) case in order to establish the standing of
a State to take part in proceedings under Article 35, paragraph 1, of the
Statute (i.e., paragraphs 81 to 92 of the Judgment).
   Indeed, having recalled that as a general rule its jurisdiction must be
assessed at the time when the proceedings are instituted (Judgment,
para. 79), the critical date thus being 2 July 1999, the Court emphasizes
nonetheless that, like its predecessor, it has
    “shown realism and flexibility in certain situations in which the con-
    ditions governing the Court’s jurisdiction were not fully satisfied
    when proceedings were initiated but were subsequently satisfied,
    before the Court ruled on its jurisdiction” (ibid., para. 81).

   And yet the Court has chosen to take account of the findings which it
made in its Judgments of 2004 in the Legality of Use of Force cases,
namely that the FRY was not a Member of the United Nations, nor a
party to the Statute, between the break-up of the SFRY in 1992 and its
admission to the United Nations on 1 November 2000. It thus follows
from this, in the present case, that the Court did not have jurisdiction on
the date of the filing of the Application by Croatia — 2 July 1999 — but
that it could have jurisdiction if the missing condition, that is, the status
of the FRY as a party to the Statute, were to be fulfilled before it had
ruled on its jurisdiction. Indeed, the whole logic of the jurisprudence of
the Mavrommatis case is built upon the possibility available to the Appli-
cant, after the Application has been filed, of filing it again before a final
decision on jurisdiction has been made. Thus, from the perspective of the
sound administration of justice, the Court would be entitled to disregard
the initial defect which affected its jurisdiction. That is the logic under-
lying the reasoning of the Court but it needs to be pursued to its conclu-
sion, for otherwise it remains a shaky and unconvincing argument. One
can hardly decide not to pursue the argument thus chosen through to its
conclusion in order to skirt certain obstacles and avoid difficulties, know-

                                                                         135

        APPLICATION OF GENOCIDE CONVENTION (DECL. BENNOUNA)            544

ing that the Court’s so-called cautious approach may well prove incom-
patible with legal precision.
   I fear that the Court may have manoeuvred itself into a dead end by
refusing to draw all the consequences from the legal construct inspired by
the jurisprudence of the Mavrommatis case. It contents itself with finding
that Serbia became a Member of the United Nations again, and a party
to the Statute, as from 1 November 2000, and that it thenceforth had the
standing to take part in proceedings before the Court.
   However, in the present case, the question remains of what account is
to be taken of the notification by the FRY, once it had become a Mem-
ber of the United Nations on 1 November, of its accession to the Geno-
cide Convention accompanied by a reservation to Article IX on the
ratione materiae jurisdiction of the Court (accession dated 6 March 2001,
effective from 10 June of the same year).
   Can the Court base itself on the jurisprudence of the Mavrommatis
case and find that it has jurisdiction without giving any consideration to
the impact of that accession accompanied by a reservation? Can it be sat-
isfied with the finding that the missing condition, under Article 35, para-
graph 1, of the Statute was fulfilled as from 1 November and that the
jurisdiction of the Court was established from that date inasmuch as the
first condition, that of the FRY’s status as a party to the Genocide Con-
vention, had been proven at the moment when the proceedings were insti-
tuted by Croatia on 2 July 1999 ?
   I do not think that the Court can spare itself an examination of the
accession of 6 March 2001 accompanied by a reservation to Article IX
for the simple reason that the whole logic of the jurisprudence of the
Mavrommatis case might collapse, since it is built upon the possibility for
the Applicant to put the case before the Court again at any time. That
was indeed the wording which the Court used in its 1996 Judgment in the
case concerning Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo-
slavia), Preliminary Objections : “Bosnia and Herzegovina might at any
time file a new application, identical to the present one, which would be
unassailable in this respect” (I.C.J. Reports 1996 (II), p. 614, para. 26).
   We should therefore enquire, in the event that Croatia’s Application
had been filed again after 10 June 2001 (that is, the day after the acces-
sion of the FRY came into force), whether it would have been “unassail-
able”. And it is only possible to answer such a question after an examina-
tion of the accession concerned.
   And the answer, in our view, is self-evident and should be relatively
simple. Inasmuch as the Court has held that the FRY was a party to the
Genocide Convention, including Article IX thereof, from 27 April 1992,
without a break in continuity, it should find that the accession of 6 March
2001, accompanied by a reservation, cannot give rise to any legal effect
on relations between the two Parties.
   Indeed, it is well established that a State cannot accede to a treaty to
which it is already a party. In addition, on 18 May 2001 Croatia submit-

                                                                       136

        APPLICATION OF GENOCIDE CONVENTION (DECL. BENNOUNA)              545

ted an objection to the filing of an instrument of accession to the Geno-
cide Convention by the FRY on the ground that the latter was “already
bound by the Convention”. The purpose of the FRY’s accession of
6 March 2001 is consequently difficult to understand, unless it was
intended to avoid the FRY’s prior undertaking in part by excluding the
application of Article IX concerning the jurisdiction of the Court. The
fact that the FRY has not made use of such a procedure for any of its
other treaty obligations makes this explanation even more likely. It was
thus that the FRY notified the United Nations Secretary-General by a
letter dated 6 March 2001 of its intention to succeed to a number of multi-
lateral treaties of which he is the depositary, emphasizing that it “under-
takes faithfully to perform and carry out the stipulations therein con-
tained as from April 27, 1992, the date upon which the Federal Republic
of Yugoslavia assumed responsibility for its international relations” (in
reference to an appended list of treaties to which the Socialist Federal
Republic of Yugoslavia was a party).
   It was, in my opinion, the Court’s duty to arrive at this conclusion in
order to dispel any ambiguity as to the application of the jurisprudence
of the Mavrommatis case as a basis of jurisdiction in the present proceed-
ings. It is regrettable that it did not do so, probably out of excessive cau-
tion. Such caution was not, however, justified in the present instance,
since the res judicata of the Court’s decision is relative and therefore
applies only to relations between the two Parties. Finally, it follows from
this that the reasoning on this point is incomplete and therefore unsatis-
factory, and is likely to weaken the Court’s findings, although they are to
my mind perfectly well grounded. The principal judicial organ of the
United Nations is expected to work to clarify complex legal situations,
and it can only do so by pursuing the inherent logic of the approach it
has decided to take through to the end.

                                        (Signed) Mohamed BENNOUNA.




                                                                         137

